Citation Nr: 0527801	
Decision Date: 10/14/05    Archive Date: 10/25/05

DOCKET NO.  04-24 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
service-connected right knee chondromalacia from December 12, 
2002 to April 8, 2004.

2.  Entitlement to an evaluation in excess of 10 percent for 
service-connected right knee chondromalacia from June 1, 
2004.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
left knee disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

F. Hoffman, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1980 to 
October 1984, and from November 1986 to September 1992.  This 
matter comes properly before the Board of Veterans' Appeals 
(Board) on appeal from May 2003 and May 2004 rating decisions 
issued by the Department of Veterans Affairs (VA) Regional 
Office in St. Louis, Missouri, and by the VA Regional Office 
in Wichita, Kansas (RO), respectively.

The appeal with regard to the issues of entitlement to an 
evaluation in excess of 10 percent for service-connected 
right knee chondromalacia from June 1, 2004, and entitlement 
to service connection for a left knee condition, to include 
as secondary to service-connected right knee chondromalacia, 
is remanded to the RO via the Appeals Management Center in 
Washington, DC.


FINDINGS OF FACT

1.  The veteran's service-connected right knee chondromalacia 
from December 12, 2002 to April 8, 2004, was manifested by 
pain, worsening upon activity, occasional swelling, and lack 
of endurance upon repetitive squatting motion; neither 
instability, nor limited range of motion was shown.

2.  In a January 1994 unappealed rating decision, the 
Regional Office in Columbia, South Carolina denied the 
veteran's claim of entitlement to service connection for a 
left knee disorder.

3.  Additional relevant evidence received subsequent to 
January 1994, includes a January 2003 VA examination report, 
a March 2004 VA examination report, VA outpatient treatment 
records, a Board videoconference hearing transcript, and 
statements from the veteran and his representative.

4.  The additional evidence with regard to the veteran's 
claim to reopen his claim of entitlement to service 
connection for a left knee disorder was not previously of 
record and raises a reasonable possibility of substantiating 
the veteran's claim.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for the veteran's service-connected right knee chondromalacia 
from December 12, 2002 to April 8, 2004, have not been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 4.71a, Diagnostic Code 5257 (2004).

2.  Evidence submitted to reopen the claim for entitlement to 
service connection for a left knee disorder is new and 
material, and the claim, therefore, is reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.156(a) 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  VA has 
issued regulations to implement the provisions of the VCAA.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  In this case, VA notified the veteran by a 
letter dated in January 2003 that VA would obtain all service 
personnel and service medical records, VA medical records, 
and any other medical records about which the veteran 
notified them.  The veteran was advised that it was his 
responsibility to either send medical treatment records from 
his private physician regarding treatment for his claimed 
disability, or to provide a properly executed release so that 
VA could request the records on his behalf.  The duty to 
notify the veteran of necessary evidence and of 
responsibility for obtaining or presenting that evidence has 
been fulfilled.  Id.

Third, VA has a duty, in order to assist claimants, to obtain 
evidence needed to substantiate a claim.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  In this case, the veteran's 
service department medical records are on file, and relevant 
portions of his reported VA treatment records have been 
associated with the claims file.  The veteran was asked to 
advise VA if there was any other information or evidence he 
considered relevant to his claim so that VA could help him by 
getting that evidence.  He was also advised what evidence VA 
had requested, and was also notified in the statement of the 
case what evidence had been received.  There is no indication 
that any pertinent evidence was not received.  The veteran 
was given VA examinations for his knees in January 2003 and 
March 2004.  Thus, VA's duty to assist has been fulfilled.

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the appellant, the Board finds that 
error to be harmless.  Of course, an error is not harmless 
when it "reasonably affect(s) the outcome of the case."  
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).  In this case, however, as there is no evidence that 
any failure on the part of VA to further comply with the VCAA 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  See also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

An evaluation in excess of 10 percent for service-connected 
right knee chondromalacia from December 12, 2002 to April 8, 
2004.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2004).  The Rating 
Schedule is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2004).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2004).  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of any disability present.  38 C.F.R. § 4.2; 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).

By a January 1994 rating decision, service connection was 
granted for right chondromalacia, and assigned a 
noncompensable disability rating was assigned, effective from 
September 29, 1992, under provisions of Diagnostic Code 5257.  
See 38 C.F.R. § 4.31 (2004).

The veteran filed a claim for an increased rating of his 
right knee disability in December 2002.  By a May 2003 rating 
decision, the claim was granted and the veteran's right knee 
disability evaluation was increased to 10 percent.  Under 
Diagnostic Code 5257, a 10 percent disability rating is 
warranted for slight recurrent subluxation or lateral 
instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

In early-mid April 2004, the veteran's underwent right knee 
arthroscopy.  By a May 2004 rating decision, a temporary 100 
percent disability rating was assigned.  38 C.F.R. §§ 4.30 
(2004).  Approximately two months after the veteran's 
surgery, this 100 percent evaluation was reduced to 10 
percent under Diagnostic Code 5260 (2004).  See 38 C.F.R. § 
4.71a, Diagnostic Code 5260 (2004).  A 10 percent disability 
rating under Diagnostic Code 5260 is warranted for limitation 
of flexion to 45 degrees.  Id.  The veteran contends that his 
service-connected right knee disability warrants a rating in 
excess of 10 percent, both before and after his April 2004 
right knee arthroscopy.  The issue of entitlement to an 
evaluation in excess of 10 percent for service-connected 
right knee chondromalacia from June 1, 2004, is discussed in 
the Remand section of this decision.

According to the medical evidence of record for the 
applicable time period from December 12, 2002, to April 8, 
2004, the veteran did not seek private treatment, and 
received all treatment through VA medical facilities.  A VA 
outpatient treatment note from December 2002 indicates that 
the veteran complained of "severe" pain in his knees for 
three years, and reported self-medicating with aspirin and 
whiskey.

Upon VA examination in January 2003, the veteran complained 
of pain in his right knee, which worsened with activity.  The 
veteran described the pain increasing with 


running for more than one mile, carrying heavy loads of more 
than ten pounds, stair climbing, kneeling, and squatting.  
The veteran reported that he would also experience some 
swelling over the right knee upon painful activity.  Although 
the veteran had been prescribed physical therapy and 
strengthening exercises, he reported that these were not 
helpful.  He indicated that his prescribed pain medication 
was "somewhat" helpful.  The veteran's gait was normal and 
without crutches, braces, a cane, or corrective shoes.  The 
physical examination revealed crepitus and pain on repetitive 
squatting.  The veteran had full range of motion in the right 
knee, and did not lose range of motion or experience 
functional impairment on "flare up."  The veteran's right 
knee ligaments were noted as stable, and there was no 
dislocation or subluxation of the right knee.  There were no 
constitutional symptoms of inflammatory arthritis.

November 2003 patellar views on x-rays revealed "slight" 
narrowing of the patellofemoral joint space on the right 
knee.  A January 2004 addendum note indicates that the 
veteran was still experiencing "severe knee global pain" 
and episodes of hyperextension.

A late March 2004 pre-operative examination report shows that 
the veteran continued to complain of mild pain on the right 
knee, with patellar grind and capture.  The veteran reported 
that he was not hunting, golfing, or riding his motorcycle 
because these activities caused his right knee pain.  He also 
reported that his job required climbing stairs and kneeling, 
and that these activities also caused him pain.  On 
examination, the knee was stable to varus and valgus, with 
anterior and posterior stress, and without swelling, warmth, 
or erythema.  Range of motion was noted as full.  Imaging 
revealed "excellent" joint space, with no evidence of 
osteoarthritis.  There was "some evidence" of patellar tilt 
on the right knee, which "looks to be like some 
patellofemoral arthritis."

Just prior to the veteran's right knee arthroscopy in early 
April 2004, the veteran reported pain and decreased activity 
consistent with the above.  Range of motion on the right knee 
was again noted to be full.

The veteran's service-connected right knee disability has 
been assigned a 10 percent rating under the provisions of 
38 C.F.R. § 4.71a, Diagnostic Code 5257.  Again, under 
Diagnostic Code 5257, a 10 percent disability rating is 
warranted for slight recurrent subluxation or lateral 
instability.  Id.  The next higher rating of 20 percent is 
warranted for moderate recurrent subluxation or lateral 
instability.  Id.  A maximum 30 percent disability rating is 
assigned for severe recurrent subluxation or lateral 
instability.  Id.  The veteran's right knee medical history 
during the relevant time period demonstrates that the veteran 
did not experience recurrent subluxation or lateral 
instability.  In fact, the medical evidence specifically 
stated that the veteran had no subluxation of the right knee, 
and that the knee was stable to varus and valgus with 
anterior and posterior stress.  There is no medical evidence 
to support a finding of "moderate" subluxation or lateral 
instability such that a 20 percent disability rating would be 
warranted under Diagnostic Code 5257.  Based on the schedular 
criteria discussed above, the Board finds that a rating in 
excess of 10 percent, his current rating, under Diagnostic 
Code 5257 for the applicable time period of December 12, 
2002, through April 8, 2004 is not warranted.

Finally, VA has a duty to acknowledge and consider all 
regulations that are potentially applicable through the 
assertions raised in the record, and to explain the reasons 
and bases for its conclusions.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  However, the Board notes that all 
other diagnostic codes applicable to the knee and leg involve 
either ankylosis, dislocated or removed cartilage, limitation 
of motion, impairment of the tibia and fibula, or genu 
recurvatum, and these symptoms or diagnoses are not claimed 
by or assigned to the veteran's right knee disability.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5258, 5259, 5260, 
5261, 5262, 5263 (2004).  As such, a rating in excess of 10 
percent for the veteran's right knee disability is not 
warranted during the applicable time period under any other 
diagnostic code pertaining to the knee and leg.  Id.

It is noted that the veteran describes experiencing pain in 
his right knee upon social and occupational activity.  
Functional loss may occur as a result of weakness or pain on 
motion of the affected body part.  38 C.F.R. § 4.40 (2004).  
Factors 


involved in evaluating, and rating, disabilities of the 
joints include weakness; fatigability; lack of coordination; 
restricted or excess movement of the joint; or, pain on 
movement.  38 C.F.R. § 4.45 (2004).  However, although the 
objective medical evidence shows minimal and intermittent 
soft tissue swelling and some "lack of endurance" upon 
repetitive squatting, there is no effusion, instability, 
weakness, redness, heat, or abnormal movement.  Accordingly, 
pain on activity and functional loss does not rise to a level 
to warrant a rating in excess of 10 percent from December 
2002 to April 2004.  See 38 C.F.R. §§ 4.40, 4.45, 4.71a, 
Diagnostic Code 5257.

In exceptional cases, where the evaluations provided by the 
rating schedule are found to be inadequate, an extraschedular 
evaluation may be assigned commensurate with the veteran's 
average earning impairment due to the service-connected 
disorder.  Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  
The criteria for extraschedular evaluation are that there is 
a marked interference with employment, or frequent periods of 
hospitalization, rendering impractical the application of the 
regular rating schedule.  38 C.F.R. § 3.321(b) (2004); 
Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  In this case, 
the Rating Schedule is not inadequate.  A rating in excess of 
10 percent is provided for certain manifestations of the 
service-connected right knee but the medical evidence reflect 
that those manifestations are not present in this case.  
Moreover, there is no evidence of an exceptional disability 
picture.  The veteran has not been frequently hospitalized 
due to this service-connected disability, and there is no 
evidence of marked interference with employment during this 
period of time.  Accordingly, the RO's failure to consider, 
or to document its consideration of, this section was not 
prejudicial to the veteran.

Based on the medical evidence of record, a rating in excess 
of 10 percent is not warranted from December 12, 2002, to 
April 8, 2004.  In reaching this decision the Board 
considered the doctrine of reasonable doubt, however, as the 
preponderance of the evidence is against the veteran's claim, 
the doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

New and material evidence to reopen a claim for a left knee 
disorder.

Service connection may be granted for any disability 
resulting from injury or disease contracted in line of duty, 
or for aggravation in service of a pre-existing injury or 
disease.  38 U.S.C.A. § 1110 (West 2002).  Service connection 
may also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2004).

The veteran served on active duty from October 1980 to 
October 1984, and from November 1986 to September 1992.  In a 
rating decision dated in January 1994, the Regional Office in 
Columbia, South Carolina denied the veteran's claim of 
entitlement to service connection for a left knee disorder 
finding that there was no diagnosed disability, or in-service 
trauma to establish a chronic disability.  The veteran was 
notified of the January 1994 denial of the claim; however he 
did not appeal that decision.  Therefore, that decision is 
final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 
3.104, 20.302, 20.1103 (1993); see also 38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 3.104 (2004).

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  The regulatory changes 
of the new and material evidence requirement, found at 38 
C.F.R. § 3.156(a) in the VA regulations implementing the 
VCAA, apply only to a claim to reopen a finally decided claim 
that was received on or after August 29, 2001.  38 C.F.R. § 
3.159(c).  As the veteran in this case filed his claim to 
reopen the issue of entitlement to service connection for a 
left knee disorder in December 2002, after the effective date 
for regulatory change of the new and material evidence 
requirement, the changes to the definition of new and 
material evidence are applicable.  The revised regulation 
states that new and material evidence is neither cumulative 
nor redundant of evidence already of record at the time of 
the last final denial and must raise a reasonable possibility 
of substantiating the claim.  38 C.F.R. § 3.156(a).  

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, VA shall reopen 
the claim and review the former disposition of the claim.  
38 U.S.C.A. § 5108.  In order to be new and material, 
evidence must be probative as to an element that was a 
specified basis of the prior final disallowance.  38 C.F.R. § 
3.156; see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998); Elkins v. West, 12 Vet. App. 209 (1999) (en banc); 
Winters v. West, 12 Vet. App. 203 (1999) (en banc).  Again, 
the basis of the original January 1994 denial of the 
veteran's claim was that a left disability had not been 
diagnosed, and, although there was in-service evidence of 
pain, there was no evidence of an in-service trauma to 
establish a chronic disability.

The additional evidence submitted since the 1994 unappealed 
rating decision includes VA medical records and examination 
reports, a Board videoconference hearing transcript, and 
statements from the veteran and his representative.  A March 
2004 VA examination report shows a diagnosis of mild 
degenerative osteoarthritis of the left knee with effusion.  
The Board finds that this newly associated evidence is 
neither cumulative nor redundant of evidence already of 
record at the time of the last final denial.  As this 
evidence is probative as to an element that was a specified 
basis of the prior final disallowance, i.e., that a current 
left knee disability for VA purposes was not shown, the Board 
finds that this new evidence raises a reasonable possibility 
of substantiating the claim.  38 C.F.R. § 3.156(a).  New and 
material evidence having been submitted, the veteran's claim 
for entitlement to service connection for a left knee 
disorder is reopened.


ORDER

An evaluation in excess of 10 percent for service-connected 
right knee chondromalacia, from December 12, 2002 to April 8, 
2004, is denied.

New and material evidence having been received, the claim of 
entitlement to service connection for a left knee disorder is 
reopened; the claim is granted to this extent only.

	(CONTINUED ON NEXT PAGE)


REMAND

Notwithstanding the efforts undertaken to prepare this claim 
for appellate review, the Board finds that a remand is in 
order.

An increased evaluation for a right knee disability, from 
June 1, 2004.

In early-mid April 2004, the veteran's underwent surgery of 
right knee arthroscopy.  By a May 2004 rating decision, the 
veteran was assigned a temporary 100 percent disability 
rating.  38 C.F.R. §§ 4.30.  Approximately two months after 
the veteran's surgery, this 100 percent evaluation was 
reduced to 10 percent under Diagnostic Code 5260.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5260.  The veteran contends 
that his service-connected right knee disability warrants a 
rating in excess of 10 percent, subsequent to his 
convalescent period, which ended on June 1, 2004.

At the veteran's May 2005 videoconference hearing before the 
Board, he testified that his right knee, post-surgery, 
creates restrictions at his job and in his personal life.  
The veteran reported that tasks such as yard work have become 
more difficult because he experiences instability in the 
right knee.  The veteran testified that he has fallen down 
when his right knee "went out," and that he does not 
attempt to complete certain duties at his job for fear his 
knee will go out.  He also testified that he wears a brace on 
his right knee for support.

The most recent VA examination, and the basis for the May 
2003 rating decision, which increased the veteran's previous 
noncompensable disability rating for his right knee, was 
conducted in January 2003.  As the veteran underwent right 
knee arthroscopy in April 2004, and also testified at his May 
2005 hearing that his service-connected right knee disability 
has worsened since the 2003 VA examination, the Board finds 
an additional examination is necessary to provide a current 
picture of the veteran's service-connected disability.  See 
38 C.F.R. §§ 3.326, 3.327 (2004).

Service connection for a left knee disability, to include as 
secondary to a service-connected right knee disability.

The veteran testified at his May 2005 videoconference hearing 
before the Board that his 1992 service separation examination 
had been conducted at the VA Medical Center (MC) in 
Charleston.  He also testified that he sought treatment for 
both of his knees at the VAMC Charleston, and then moved his 
treatment to the VAMC Columbia, prior to initiating treatment 
at the VAMC Wichita in 1999.  VA outpatient treatment records 
from the Charleston and Columbia VAMCs from 1992 to 1999 
should be obtained and associated with the claims file.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Service medical records indicate that the veteran was treated 
for left knee pain on numerous occasions while on active 
duty.  Upon VA examination in March 2004, the veteran was 
diagnosed with a left knee disability.  Further, at the 
veteran's May 2005 hearing, he testified that he had 
experienced pain in his left knee subsequent to an injury 
sustained after a tactical night jump when he landed on a 
runway.  Review of the veteran's claims file indicates that 
he received a Parachute Badge while serving in the United 
States Air Force from 1980 to 1984.

Additional testimony provides that the veteran was 
consistently concerned with treatment for his more painful, 
service-connected right knee disability, and that he favored 
his right knee by overcompensating with his left.  The 
veteran thus asserted at his hearing that his left knee 
disability has been caused, or aggravated, by his service-
connected right knee disability.  In this regard, service 
connection may also be granted for disability that is 
proximately due to, or the result of, a service- connected 
disease or injury.  38 C.F.R. § 3.310(a) (2004).  Additional 
disabilities resulting from the aggravation of a 
nonservice-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a).  
Allen v. Brown, 7 Vet. App. 439 (1995).  Consequently, a VA 
examination and a nexus opinion are required in order to 
decide this claim.  See 38 C.F.R. § 3.159(c)(4); see 


also Colvin v. Derwinski, 1 Vet. App. 171 (1991) (when the 
medical evidence is inadequate, VA must supplement the record 
by seeking an advisory opinion).

Accordingly, these issues are remanded for the following 
actions: 

1.  The veteran should again be requested 
to identify all sources of medical 
treatment received from October 1984 to 
November 1986, and from September 1992 to 
the present, regarding his left knee 
disability, to include the Charleston VAMC 
and the Columbia VAMC, and that he furnish 
signed authorizations for release to VA of 
private medical records in connection with 
each non-VA source he identifies.  Copies 
of the medical records from all sources he 
identifies, not currently of record, 
should then be requested and associated 
with the claims folder.  All efforts to 
obtain these records should be fully 
documented and, for VA records, the VA 
facility should provide a negative 
response if records are not available.

2.  When the above development has been 
completed and any available evidence 
identified by the veteran has been 
obtained, the veteran should be afforded 
the appropriate VA examination to 
determine the etiology of any left knee 
disability found.  All pertinent 
symptomatology and findings should be 
reported in detail.  Any indicated 
diagnostic tests and studies should be 
accomplished.  The claims file must be 
made available to and reviewed by the 
examiner in conjunction with the 
examination.  Following the examination 
and a review of the service and 
post-service medical records, the examiner 
must state whether any diagnosed left knee 
disability is related to the 


veteran's active duty service, or to any 
other service-connected disability.  A 
complete rationale for all opinions should 
be provided.  The report prepared should 
be typed.

3.  The veteran should be afforded a 
comprehensive and thorough VA examination 
to determine the current nature and 
severity of his service-connected right 
knee disability.  All pertinent 
symptomatology and findings should be 
reported in detail according to the rating 
criteria, to include any degree of 
subluxation and instability, and range of 
motion testing on the right knee.  The 
veteran's VA claims file must be made 
available to and reviewed by the examiner 
in conjunction with the examination.  To 
accomplish the above, any necessary 
diagnostic tests or studies, to include 
any indicated consultation(s) with 
specialists, should be conducted, and all 
findings must be reported in detail.  If 
subjective complaints cannot be confirmed 
by the objective evidence and correlated 
to a specific diagnosis, it must be so 
stated.  A typed report of the examination 
should be prepared and associated with the 
veteran's VA claims folder.

4.  The RO must notify the veteran that it 
is his responsibility to report for the 
examination(s) and to cooperate in the 
development of the claims, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2004).  In the 
event that the veteran does not report for 
the aforementioned 


examination(s), documentation must be 
obtained that shows that notice scheduling 
the examination was sent to the last known 
address.  It must also be indicated 
whether any notice that was sent was 
returned as undeliverable.

5.  After completing the above actions, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
paragraphs above, the remanded claim must 
be readjudicated, to include consideration 
of 38 C.F.R. § 3.321(b) (2004).  If any 
benefit sought on appeal remains denied, a 
supplemental statement of the case must be 
provided to the veteran and his 
representative.  After the veteran and his 
representative have had an adequate 
opportunity to respond, the appeal must be 
returned to the Board for appellate 
review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                     
______________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


